Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 8, 21, 24, 29 and 32, drawn to a method of ex vivo/in vitro generating hematopoietic stem cells by exposing cells to a CD74 or MIF antagonist.
Group II, claim(s) 6, 7 and 34 drawn to a method of obtaining hematopoietic stem cells by collecting the cells following the in vivo exposure of a CD74 or MIF antagonist.
Group III, claim(s) 10 and 12, drawn to a method of in vivo mobilization of hematopoietic stem cells by administering an antagonist of CD74 or MIF.
Group IV, claim(s) 14 and 18, drawn to a method of treating a disease by administering a CD74 or MIF antagonist.
V, claim(s) 36, drawn to a product-by-process hematopoietic stem cell (see MPEP 2113).
Group VI, claim(s) 40, 44 and 47, drawn to a method of treating a disease by administering hematopoietic stem cells.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups V and VI lack unity of invention because the groups do not share the same or corresponding technical feature. Since both of these groups are interpreted as claims that include product-by-process limitations, and do not necessarily include the special technical feature provided in groups I-IV.
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of providing a CD74 antagonist to both in vivo and in vitro methods, wherein the in vivo methods include treating a disease, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen, et al (Biology of Blood and Marrow Transplantation, 19, 28-39, 2013 [IDS Reference]).  Chen provides methods of in vitro and in vivo treatment with a CD74 antagonist (milatuzumab). See page 28, “Abstract” section; page 29, “Assessment of APC Subsets in PBMCs” section; page 30, “Hu-PBL-SCID Mouse Model of GVHD” section.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651